Citation Nr: 1615193	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-40 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, rated 0 percent prior to July 8, 2014, and 10 percent as of July 8, 2014. 

2.  Entitlement to an increased rating for a lumbosacral spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION


The Veteran served on active duty in the United States 	Navy from June 1968 to March 1970 and the United States Army from January 1978 to September 1992. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied an increased rating for his bilateral hearing loss.  Subsequently, a separate October 2015 rating decision denied an increased rating for a back disability. 

The Board notes that, in September 2014, the Veteran's claim for an increased rating for hearing loss was granted, and a staged rating of 10 percent was assigned for the period from July 8, 2014.  Similarly, in an October 2015 rating decision, the RO also granted an increased rating for 40 percent for the Veteran's claim for a back disability.  The Board notes that while the RO did grant an increase in rating, in both claims, those increased rating are not considered a full grant of benefits sought as higher ratings are available.  Therefore, the claims for increased ratings remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to increased ratings for a back disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to July 8, 2014, bilateral hearing loss was manifested by no worse than Level II hearing impairment in the left ear and no worse than Level III hearing impairment in the right ear.

2.  As of July 8, 2014, bilateral hearing loss has been manifested by no worse than Level III hearing impairment in the left ear and no worse than Level IV hearing impairment in the right ear
CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss, prior to July 8, 2014, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The criteria for an increased rating in excess of 10 percent for bilateral hearing loss, from July 8, 2014, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated August 2008 and September 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an adequate examination for the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  The rating of a service-connected disability requires a review of the entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined  38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.   Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2(2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991),.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Prior to July 8, 2014

The Veteran asserts that bilateral hearing loss is worse than compensated by a 0 percent rating prior to July 8, 2014.  During the relevant period, the Veteran was provided VA audiological examinations for hearing loss.  A review of the results of these examinations, and other relevant evidence of record shows that the Veteran's hearing loss, at worst, do not meet the criteria for a compensable rating under VA regulations.  Therefore, the Veteran's claim for a compensable rating for bilateral hearing loss prior to July 8, 2014. 

In rating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral hearing loss range from 0 percent to 100 percent based on impairment of hearing acuity.  To rate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII (2015).  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a) (2015).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns), which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2015).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2015).

At an April 2008 VA audiological examination, the puretone thresholds, in decibels, were:

Hertz
1000
2000
3000
4000
Average 
Right
25
40
85
10
62.5
Left
25
45
75
75
55

The average puretone threshold decibel loss was 62.5 in the right ear and 55 in the left ear.  Speech audiometry (Maryland CNC) found speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.  The examiner diagnosed normal to severe sensorineural hearing loss in both ears. 

Applying the findings of the May 2007 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for bilateral hearing loss have not been met.  The Veteran's hearing acuity was measured using 38 C.F.R. § 4.85, Table VI. 38 C.F.R. § 4.86(a) (2015).  Under Table VIA, the right ear hearing acuity was manifested by no more than level II impairment, and the left ear was manifested by a hearing acuity of no more than level II impairment.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 0 percent rating for bilateral hearing loss. 

At a November 2009 VA audiological examination the puretone thresholds in decibels were:

Hertz
1000
2000
3000
4000
Average 
Right
35
45
85
100
66.25
Left
30
50
80
80
60

The average puretone threshold decibel loss was 66.25 in the right ear and 60 in the left ear.  Speech audiometry (Maryland CNC) found speech recognition ability of 92 percent in the right ear and of 90 percent in the left ear.  The examiner diagnosed normal to severe sensorineural hearing loss in both ears. 

Again, applying those findings, the Board finds that the criteria for a compensable rating for bilateral hearing loss have not been met.  Under Table VIA, the right ear hearing acuity was manifested by no more than level II impairment, and the left ear, evaluated was manifested by a hearing acuity of no more than level III impairment.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 0 percent rating for bilateral hearing loss. 

The results found during those examinations represent the greatest degree of severity for the Veteran's hearing acuity during the entire appeals period.  However, the results from those examinations remain below the criteria required for a compensable rating.  38 C.F.R. §§ 4.85. Table VII (2015).  Therefore, a rating greater than 0 percent is not warranted during the time period under review.  38 C.F.R. § 4.85(f) (2015).  The Board finds that the probative evidence does not show a more severe hearing loss disability than is currently contemplated by the 0 percent rating. 

The Board has considered the Veteran's statements regarding the severity of his bilateral hearing loss.  The Board acknowledges that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the clinical findings reported on examination are more probative than the Veteran's statements as he is not shown to have the requisite education, experience, and training to determine the severity level of service-connected bilateral hearing loss as it applies to the rating schedule.  Smith v. Derwinski, 1 Vet. App. 235 (1991).  The Board finds the VA examinations more probative in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity. Therefore, considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of the relevant evidence remains against the claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  The Board finds that the preponderance of the evidence is against the assignment of a compensable rating prior to July 8, 2014, and that claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As of July 8, 2014

The Board finds that the Veteran's hearing acuity as of July 8, 2014, does not meet the criteria for an rating.  The Board notes that while the Veteran's has continuously asserted that his hearing has become worse, and that he has a hard time hearing conversations, the objective medical evidence of record do not demonstrate a condition that reaches the requisite level of severity under the rating criteria to warrant a higher rating.

At a July 2014 VA examination, .the puretone thresholds in decibels were:


Hertz
1000
2000
3000
4000
Average 
Right
40
50
90
105
71
Left
35
45
85
90
64

The average puretone threshold decibel loss was 71 in the right ear and 64 in the left ear.  Speech audiometry (Maryland CNC) found speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  Applying those findings, the Board finds that the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  Under Table VIA, the right ear hearing acuity was manifested by no more than level IV impairment, and the left ear was manifested by a hearing acuity of no more than level III impairment.  Applying those findings to Table VII of the Rating Schedule results in a 10 percent rating for bilateral hearing loss.  38 C.F.R. § 4.85 (2015).

In providing its findings, the Board acknowledges the Veteran's complaints regarding impact of his hearing loss on his daily activities, and the VA's obligations of providing the Veteran with the benefit of the doubt.  However, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluations to assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, VII, Diagnostic Code 6100 (2015).  The RO and the Board are bound by applicable laws and regulations promulgated by the VA.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  Consideration of factors wholly outside the schedular rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Accordingly, the Board finds that the preponderance of evidence is against a finding that the Veteran's hearing loss is more severe than the current 10 percent rating.  Therefore, the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to referral for consideration of the assignment of an extraschedular rating.  Ordinarily, the VA Ratings Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 92015).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization so as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet App 111 (2008). 

The evidence does not show that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned ratings under Diagnostic Codes 6100 contemplate his level of symptomatology.  Specifically, the criteria account for the Veteran's current puretone thresholds and speech recognition ability.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, the Veteran has complained of not hearing words during conversations, especially when there is background noise.  However, the Board finds that the Veteran's hearing difficulties are adequately contemplated by the rating schedule, as these symptoms are encompassed within the speech discrimination component of the hearing loss rating.  As the Veteran's difficulty hearing is contemplated by the schedular criteria, the disability is not exceptional. Therefore, referral for extraschedular consideration is not warranted.

However, even if the available schedular rating for the disability were inadequate, the Veteran does not exhibit other related factors frequent hospitalization for the hearing loss disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability causes any impairment with employment beyond that which is already contemplated in the assigned schedular rating that rises to the level of marked interference.

A Veteran may be entitled to referral for consideration of an extraschedular rating based on multiple disabilities, the combined effect of which is exceptional and not compensated by schedular rating.  Referral is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when that presents disability not adequately compensated by the schedular ratings for the service-connected disabilities.  38 C.F.R. § 3.321(b) (2015); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Board finds none.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board finds that a request for a total disability rating based on individual unemployability due to service-connected disability has not been raised by the Veteran or the record.


ORDER

Entitlement to a compensable rating for hearing loss prior to July 8, 2014, is denied. 

Entitlement to a rating in excess of 10 percent for hearing loss, as of July 8, 2014, is denied. 


REMAND

The Board has determined that additional development is required as to the claim of entitlement to an increased rating for a service-connected lumbosacral spine disability.  An October 2015 rating decision granting an increased rating of 40 percent for a back disability, effective May 10, 2015.  The Veteran filed a timely notice of disagreement in October 2015.  Therefore, as no statement of the case has been issued, the Board is required to remand the issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to an increased rating for a lumbosacral spine disability.  Notify the Veteran that he must submit a substantive appeal to perfect an appeal of that claim.  If a timely substantive appeal is received, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


